Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 5 is objected to because of the following informalities:  Claim 5 recites it depends on claim 44, it appears it should depend on claim 4.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6, 8, 9, 10, 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mahli et al. (US 2015/0220800A1, hereinafter Mahli) in view of Taneja et al. (US 2009/0244278A1, hereinafter Taneja).
Regarding claim 1, Mahli discloses: A  system comprising: a display (28, fig. 1); a camera (18, fig. 1)  having a physical writing surface (20, fig. 1) in its field of  a phone (15, fig. 1); and a control system (70, fig. 2) configured to perform, during a setup phase, the following steps: capturing at least one image using the camera (18, fig. 1); rendering the at least one image on the display (28, fig. 1); obtaining via the phone a user selection of a region (reads on subimage 106, fig. 4)) of the at least one image, the region comprising an image of the physical writing surface (20, fig. 1); and saving a physical writing surface location to memory (“Digital note generation module 88 stores the enhanced extracted content or sub-images to data storage 68 of mobile device 15”: paragraph: 0054), the saved physical writing surface location corresponding to the region (figs. 1-4; paragraphs: 0028; 0030-0033).
Regarding claim 9, Mahli discloses: method performed by a system that includes one or more processors, the method comprising: capturing at least one image using a camera (18, fig. 1); rendering the at least one image on a display (28, fig. 1); obtaining, via a user interface (“In some cases, the graphical user interface 79 can include a touch sensitive device to accept user inputs”: paragraph: 0050), a user selection of a region of the at least one image (reads on subimage 106, fig. 4), the region comprising an image of a physical writing surface (20, fig. 1) within the field of view of the camera (18, fig. 1); and saving a physical writing surface location to memory (“Digital note generation module 88 stores the enhanced extracted content or sub-images to data storage 68 of mobile device 15”: paragraph: 0054), the saved physical writing surface location corresponding to the region (figs. 1-4; paragraphs: 0028; 0030-0033).
Regarding claim 12, Mahli discloses: A non-transitory, computer readable medium comprising instructions which, when executed by one or more processors, cause the one or more processors to perform operations comprising: capturing at least one image using a camera (18, FIG. 1); rendering the at least one image on a display (28, FIG, 1); obtaining, via a user interface(“In some cases, the graphical user interface 79 can include a touch sensitive device to accept user inputs”: paragraph: 0050), a user selection of a region of the at least one image (reads on sub image 106, fig. 4), the region comprising an image of a physical writing surface  (20, fig. 1) within the field of view of the camera (18, fig. 1); and saving a physical writing surface location to memory(“Digital note generation module 88 stores the enhanced extracted content or sub-images to data storage 68 of mobile device 15": paragraph: 0054),  the saved physical writing surface location corresponding to the region (figs. 1-4; paragraphs: 0028; 0030-0033)
Mahli differs from the claimed invention in that he does not specifically discloses: videoconferencing system for exchange of information .

Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify Mahli’s system to provide for: videoconferencing system for exchange of information as this arrangement would facilitate to participants to whiteboard sharing to enhance information exchange as taught by Taneja.
Regarding claims 2, 10, 13, Mahli further discloses:  wherein obtaining the user selection of the region comprises: enabling the user to set, via the phone (15, fig. 1) at least one of the size, shape or position of a representation of the region (reads on creation of subimage106, fig. 4) in the at least one image rendered on the display (paragraph: 0054).
Regarding claim 8, Mahli further teaches: wherein the display includes at least one of: a television; a computer monitor; or a projector system, comprising a projector and a screen (paragraph: 0032).
Claim 4-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Mahli in view of Taneja  as applied to claim 1 above, and further in view of Voorhees (US 2008/0117313A1).
The combination differs from claim 4 in that although the combination receiving via the phone a share-writing-surface instruction; accessing the saved physical writing surface location (paragraph: 0050 of Mahli), it does not specifically disclose: magnifying the image of the physical writing surface so that it occupies at least a majority of the pixels of an output stream of video frames, wherein at least said magnifying is responsive to the share-writing-surface instruction.
However, Voorhees discloses: magnifying the image of the physical writing surface so that it occupies at least a majority of the pixels of an output stream of video frames, wherein at least said magnifying is responsive to the share-writing-surface instruction (paragraph: 0029; 0040).

Thus, it would have been obvious to one of ordinary skill in the art before effective filing date of the claimed invention to modify the combination to provide for: magnifying the image of the physical writing surface so that it occupies at least a majority of the pixels of an output stream of video frames, wherein at least said magnifying is responsive to the share-writing-surface instruction as this arrangement would facilitate for easier viewing of image as taught by Voorhees.
Regarding claims 5-6, Mahli further teaches: performing a geometric transform on the image of the physical writing surface, whereby a substantially rectangular image of the physical writing surface is generated (“In some cases, the visual representation of a digital note, or referred to as an indication indicative of a digital note, can be a geometry shape with or without the note content of the corresponding note, where the geometry shape can be standardized shape or a shape corresponding to the actual shape of the note”: paragraph: 0050), performing enhancement processing on the image of the physical writing surface (“ In some other examples, digital note generation module 88 can apply image enhancement or another image processing technique, such as removing a background of the underlying workspace or changing the color of each note in the plurality of notes to improve the quality of the extracted content or sub-images (108)”:paragraph: 0054).
Regarding claim 7, the combination teaches: providing via the phone a share-writing-surface soft button, the selection of which generates the share-
Claims 3, 11, 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
--(US 2010/0245563A1) to Golovchinsky et al. discloses system and method for facilitating use of whiteboards which teaches: [0017] Aspects of the present invention provide automatic detection and sharing of the information created on a whiteboard during a collaborative activity session, archival and preservation of history of the information such that non-sequential access to particular episodes is facilitated, and detection, archival and presentation of persistent writings on the board. As a result, the information of the board is distributed to the relevant collaborators. Further, the writings and the history of the writings are preserved in an easily accessible manner such that the board may be erased without loss of information.
--(US 2017/0111595A1) to Soni et al. discloses method and apparatus for controlling video content displayed to a viewer which teaches: [0033] In at least one example embodiment, the processor 102 is configured to identify two or more areas of interest in the segment based at least in part on the one or more active objects in the segment. The term `area of interest` as used herein may refer to a specific portion of the segment or the video stream that a viewer may be interested in viewing, or in other words, may be of interest to a viewer of the video stream. For example, if the segment includes three people involved in a discussion, then a viewer may be interested in viewing the person who is talking as opposed to a person who is presently not involved in the discussion. In at least some embodiments, the processor 102 is configured to identify the areas of interest based on detected active objects in the segment. However, in some embodiments, the processor 102 may be configured to identify areas of interest in addition to those identified based on the active objects in the scene. For example, the processor 102 may employ whiteboard detection to identify presence of a whiteboard in the scene. If a person (i.e. an active object) is writing on the whiteboard, then the viewer may be interested in viewing what is written on the whiteboard in addition to what the person is speaking while writing on the whiteboard. Accordingly, the processor 102 may identify an area of interest including both the whiteboard as well as the person writing on the whiteboard. In another illustrative example, if segment relates to individuals posing for the camera in a scenic environment, then the processor 102 utilizing background scene detection may identify the background area as a potential area of interest to a viewer in 
--(US 2017/0048488A1) to Novk et al. discloses dynamic communication portal between locations which teaches: Technology is disclosed herein that enhances communication and collaboration at a distance. In an implementation, a portal engine provides a communication and content portal through which users situated in different locations may interact and collaborate with each other. The portal includes an always-on, bi-directional video link through which the users may communicate over video. The portal may also include a digital white-board or other surface link over which shared content may be exchanged.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELUR RAMAKRISHNAIA H whose telephone number is (571)272-8098. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc M Nguyen can be reached on 27503. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MELUR RAMAKRISHNAIA H/Primary Examiner, Art Unit 2651